Citation Nr: 0948745	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the thoracic spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee chondromalacia.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2004 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2004 and November 2006 rating decisions 
of Department of Veterans Affairs (VA) Regional Offices (RO).

In the November 2004 the Veteran was granted service 
connection for degenerative joint disease of the thoracic 
spine and assigned a 10 percent evaluation.  A November 2006 
rating decision increased this evaluation to 20 percent.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the thoracic 
spine is characterized by forward flexion to 50 degrees with 
pain in the upper and lower back area, lateral bending to the 
left of 25 degrees with pain and to the right of 20 degrees 
with pain, extension of 15 degrees with pain in the upper and 
lower back, and bilateral rotation of 20 degrees.

2.  The Veteran's left knee chondromalacia is characterized 
by flexion to 125 degrees, extension to 0 degrees, and no 
instability, impaired endurance, or weakened movement.

3.  The Veteran's right knee chondromalacia is characterized 
by flexion to 130 degrees, extension to 0 degrees, and no 
instability, impaired endurance, or weakened movement.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for thoracic spine degenerative joint disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5010-5242.

2.  The schedular criteria for an evaluation in excess of 10 
percent for left knee chondromalacia have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, DCs 5099-5014.

3.  The schedular criteria for an evaluation in excess of 10 
percent for right knee chondromalacia have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, DCs 5099-5014.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In June 2004 VA sent the Veteran a letter informing her of 
the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the November 2004 and 
November 2006 rating decisions, November 2006 SOC, and July 
2008 SSOC explained the basis for the RO's action, and the 
SOC and SSOC provided her with additional periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a June 2008 letter which VA sent 
to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Thoracic Spine Degenerative Joint Disease 

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless DC 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under DC 5003 should 
also be considered.  38 C.F.R. § 4.71a.

The Veteran had a July 2004 VA examination at which she 
reported daily stiffness and difficulty sleeping at night.  
Sometimes she slept in a recliner because of low back pain, 
and she had not had any back spasms that had forced her to 
bed rest.  The Veteran rated her pain as an eight out of ten 
on a daily basis and said that she had pain in her shoulder 
blade and diffusely in her low back without sciatica.  She 
could sit for one hour and lift ten pounds.  

On examination, it was noted that the Veteran moved slowly 
and rolled when changing positions on the examining table.  
She used her arms to push out of a chair, her gait was 
balanced, and she ambulated unaided.  She had multiple tender 
points in the posterior of her cervical spine and lower back 
that seemed to be discrete.  The spinal contour was normal 
throughout the vertebral column and there was no palpable 
spasm.  The thoracic range of motion was 20 degrees flexion, 
20 degrees lateral flexion bilaterally, and rotation 80 
degrees bilaterally.  Lumbar flexion was 90 degrees, 
extension 30 degrees, lateral flexion 30 degrees bilaterally, 
and rotation was 30 degrees bilaterally.  The Veteran would 
not perform straight leg raises because she felt that they 
caused low back pain, but she could passively straight leg 
raise to 80 degrees.  X-rays of the lumbar spine were normal, 
while X-rays of the thoracic spine showed mild accentuation 
of the thoracic kyphosis, with minimal multilevel osteophytic 
lipping of the thoracic vertebral body center.  She was 
diagnosed with a chronic thoracic strain with minimal 
degenerative joint disease on X-ray.

At January 2005 VA emergency room treatment the Veteran 
reported that she could not sleep because of pain in her 
back.  A March 2005 MRI of the Veteran's lumbar spine from VA 
treatment was normal.

The Veteran underwent another VA examination in October 2006, 
at which she complained of constant pain in the thoracic 
spine, including while sleeping.  Sitting for more than three 
hours caused pain in the thoracic spine and she had to push 
herself to work a six hour day.  The pain in the thoracic 
spine was increased by bending, cleaning, reaching and fixing 
her hair, driving, and sitting for more than an hour.  She 
did not wear a brace, and following repeated use she 
complained of limited motion, mainly due to pain.  She denied 
fatigue, impaired endurance or weakened movement, and her 
thoracic spine could flare up for two hours a day with 
moderate to severe pain, causing her to take medication.  The 
thoracic spine affected her regular occupation, and she had 
lost her job as a secretary in the past.  The Veteran was 
working as an administrative assistant, and whenever she did 
any filing it hurt to stand and bend.  Daily activities such 
as doing laundry and cooking were affected by back pain.

On examination, the thoracic spine showed no tenderness or 
spasms.  Active ranges of motion of the lumbosacral spine 
were forward bending of 50 degrees with pain in the upper and 
lower back, lateral bending to the left 25 degrees with pain 
in the lower back, lateral bending to the left 20 degrees 
with pain in the lower back, extension 15 degrees with pain 
in the upper and lower back, and rotation 20 degrees 
bilaterally with pain in the low back.  Following repeated 
testing the same ranges of motion were noted with no fatigue, 
impaired endurance, or weakened movement.  There was mild 
tenderness of the paraspinal muscles along the thoracic area, 
and straight leg raising sitting and supine were negative 
bilaterally.  The examiner diagnosed the Veteran with 
degenerative arthritis with limited motion of the thoracic 
spine.

At a March 2008 VA examination the Veteran complained of 
constant pain in the upper back, especially in the morning 
and evening.  She rated the pain as a five to eight out of 
ten, and she could not put on clothing or fix her hair 
without assistance.  The Veteran got muscle spasms in the 
upper thoracic spine that occasionally radiated to the upper 
back and paresthesias off and on in both upper extremities.  
Her occupation was affected because working for long hours, 
sitting for prolonged periods, getting supplies from the 
closet, and filing were difficult.  She was able to walk for 
15 to 20 minutes and at a time.  She could stand for five to 
ten minutes before the pain got worse, could lift a maximum 
of ten pounds, did not lift her child, and did not use a 
brace.  Use of a Tempur-Pedic bed had not improved the 
Veteran's back pain, and she had had two incapacitating 
episodes in the past year requiring medical attention.  The 
Veteran had not had any physical therapy, and she treated 
herself with prescription medication and stretching 
exercises, which provided some relief. 

On examination, ranges of motion of the lumbosacral spine 
were 30 degrees forward bending, 0 to 25 degrees bilaterally 
with pain, 0 to 15 degrees rotation on the right side with 
pain, 0 to 20 degrees rotation on the right side with pain, 
and 0 to 15 degrees with pain in the upper and lower back.  
On repeated testing the Veteran had the same range of motion 
but complained of increasing pain.  X-rays of the thoracic 
spine showed no significant change from July 2004.

Reviewing the evidence of record, it is noted that at the 
July 2004 VA examination, the Veteran had lumbosacral spine 
flexion to 90 degrees, and at the October 2006 and March 2008 
VA examinations she had forward bending to 50 degrees.  
Favorable ankylosis of the entire thoracolumbar spine was not 
noted.  Therefore, the Veteran does not qualify for a 40 
percent evaluation, the next highest available under 
Diagnostic Code 5242, because forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less and 
there is not favorable ankylosis of the entire thoracolumbar 
spine.  See 38 C.F.R. § 4.71a.  An evaluation in excess of 20 
percent is not available under DC 5010.  Id.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
8 Vet. App. 202 (1995), we are required to consider the 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 
85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Board is not required to assign a separate rating 
for pain alone.  The Board recognizes the limitations that 
the Veteran has as a result of her service-connected thoracic 
spine degenerative joint disease, but the current disability 
evaluations contemplate these limitations.  Therefore, an 
evaluation in excess of 20 percent is not justified.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although she experiences occupational impairment, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to 
"staged" ratings for her service-connected thoracic spine 
degenerative joint disease, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time during the claims period has the thoracic 
spine degenerative joint disease on appeal been more 
disabling than as currently rated under the present decision 
of the Board. 
 
The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

B.  Bilateral Knee Chondromalacia

Diagnostic Code 5014, osteomalacia, will be rated on 
limitation of motion of affected parts as degenerative 
arthritis.  Although these disabilities are to be rated as 
degenerative arthritis (Diagnostic Code 5003), Note (2) to DC 
5003 provides that the 20 percent and 10 percent ratings 
based on X-ray findings with no limitation of motion of the 
joint or joints will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.  38 
C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

DC 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; and extremely 
unfavorable ankylosis, in flexion at an angle of 45 degrees 
or more, is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
DC 5257.  See VAOPGCPREC 23-97.  When X-ray findings of 
arthritis are present and a veteran's knee disability is 
rated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable rating under DC 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(DC 5261) of the same knee joint). 

DC 5262 provides ratings based on impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability is rated 10 percent disabling; malunion of 
the tibia and fibula with moderate knee or ankle disability 
is rated 20 percent disabling; and malunion of the tibia and 
fibula with marked knee or ankle disability is rated 30 
percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

At the July 2004 VA examination the Veteran said that her 
left knee bothered her more than her right and she had daily 
knee pain that was exacerbated by climbing stairs.  She could 
comfortably climb two flights of stairs, and it was more 
difficult for her to go upstairs than downstairs.  She did 
not have any instability and she did not use any braces for 
support.  The pain was rated as a seven on the left and a 
five on the right, and the pain was medial to the patellar.  
She said that she had a bone scan that showed stress 
fractures in her tibia, and she had not have any knee 
surgery.  The Veteran had not had any cortisone injections 
and over-the-counter medications were not helpful.  She could 
walk for half a mile, and did not run because of knee pain.

On examination the knees had no warmth, swelling, erythema, 
or crepitus.  There was bilateral patellar compression 
tenderness and there was flexion from 0 to 140 degrees 
bilaterally.  The medial, lateral and collateral ligaments 
were stable and Lachman's and McMurray's tests were negative.  
X-rays of the knees were negative.  The examiner felt that 
the Veteran had fibromyalgia but noted that the diagnosis 
went beyond the scope of the examination.  He also noted that 
the Veteran had pain on motion but that the etiology of that 
had not been determined.

At the January 2004 visit to the VA emergency room discussed 
above, the Veteran could hardly walk because of pain in her 
knees.  She said that her knees buckled and that she felt 
unsteady, although she had not fallen.  A March 2005 MRI of 
the right knee from VA treatment showed a tiny popliteal cyst 
without evidence of associated meniscal tear and was 
otherwise unremarkable.  An MRI of the left knee was 
unremarkable without findings to suggest internal 
derangement.  K.A.J., M.D., a VA physician, wrote in November 
2005 that the Veteran had a diagnosis of fibromyalgia and was 
being treated for it.  Dr. J also noted that the Veteran took 
NSAIDs (non-steroidal anti-inflammatory drugs) for an 
underlying arthritic condition.

The Veteran complained of bilateral knee pain at the October 
2006 VA examination.  The pain was increased by going up and 
down stairs, walking more than a block, and standing for more 
than five minutes.  The knees flared up approximately daily 
and this could last for about an hour with severe pain.  She 
did not use a brace and it affected her job and daily 
activities, such as laundry and cleaning.  

On examination there was tenderness on patellofemoral 
compression of the knees.  The ligaments were stable on 
valgus and varus stress, the Drawer and Lachman's signs were 
negative, and strength was normal.  Active and passive range 
of motion of the right knee was 0 to 130 degrees extension to 
flexion, with pain at the end of the motion.  Extension was 0 
degrees with no pain.  Active and passive range of motion of 
the left knee was 0 to 120 degrees extension to flexion, with 
pain at the end of the motion.  Extension was 0 degrees with 
no pain.  Following repeated testing and one to two 
squattings, the examiner observed that the Veteran evidenced 
painful motion to the knees with the same ranges of motion 
and instability, no impaired endurance, or weakened movement 
bilaterally.  It was also noted that the Veteran did not use 
a cane or braces for her knees, and her gait was reciprocal 
and symmetrical.  X-rays were normal, and she was diagnosed 
with bilateral chondromalacia patellae.  

At the March 2008 VA examination the Veteran complained of a 
constant burning sensation in the knees on a daily basis.  
She rated the pain as a five to eight out of ten, and said 
that her left knee hurts more.  The pain became worse when 
the weather was wet and cold, and she had occasional 
swelling.  The knees were stiff in the morning and were 
relieved by a hot shower or heating pad.  Occasionally her 
knees would give out climbing stairs or with prolonged 
walking.  The Veteran got pain in her knees after driving for 
45 minutes, and she could not file, walk or stand.  Standing 
made her back and knees worse, and she had missed about three 
or four weeks of work in the last year.  The examiner noted 
that the Veteran's gait was normal and she did not use any 
braces or devices to ambulate.  There were flare-ups twice a 
week and they were treated with Tramadol, heating or a hot 
shower.

On examination the knees did not have areas of tenderness, 
effusion, or deformity.  There was mild tenderness of 
patellofemoral compression in both knees.  The range of 
motion was 0 to 105 degrees bilaterally, and she could 
passively flex to 130 degrees on the right and 125 degrees on 
the left.  On repeat testing, especially squatting, the 
Veteran complained of pain in both knees and did only half 
squats after the second time.  The examiner found no muscle 
weakness or atrophy, deep tendon reflexes were active, and no 
sensory loss was noted.  She complained of knee pain around 
45 degrees of flexion of the hip, and severe pain in the 
knees with heel and toe walking.  X-rays showed a borderline 
lateral patellar shift with no acute abnormality or 
significant arthritic change in the left knee and mild 
lateral patellar tilt in the right knee.  The Veteran was 
diagnosed with bilateral knee chondromalacia and limitation 
of range of motion.

Based upon the evidence, the Board finds that the Veteran is 
not entitled to separate evaluations in excess of 10 percent 
for bilateral knee chondromalacia.  She has been rated under 
Diagnostic Code 5014, and therefore she will be rated for 
limitation of motion of her knees.   The record does not show 
that the Veteran has ankylosis, recurrent subluxation or 
lateral instability, dislocated semilunar cartridge, or 
impairment of tibia and fibula.  Therefore, higher 
evaluations are not available under Diagnostic Codes 5256, 
5257, 5258, and 5262.  Evaluations in excess of 10 percent 
are not available under DCs 5259 and 5263.  A 20 percent 
evaluation under DC 5260 for limitation of flexion of the leg 
requires that flexion be limited to 30 degrees.  At the VA 
examinations discussed above, the Veteran had at least 
120 degrees flexion in her knees.  Therefore, evaluations in 
excess of 10 percent are not available based on limitation of 
flexion.  A 20 percent evaluation under Diagnostic Code 5261 
for limitation of extension of the leg requires that 
extension be limited to 15 degrees.  At the VA examinations 
discussed above, the Veteran had 0 degrees flexion in her 
knees.  Therefore, evaluations in excess of 10 percent are 
not available based on limitation of extension.    See 
38 C.F.R. § 4.71a.  

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
supra, we are required to consider the Veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability evaluation for a disability using 
the limitation-of-motion diagnostic codes.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
However, under Spurgeon, supra, the Board is not required to 
assign a separate rating for pain alone.  The Board 
recognizes the limitations that the Veteran has as a result 
of her service-connected bilateral knee chondromalacia, but 
the current disability evaluations contemplate these 
limitations.  Therefore, separate evaluations in excess of 10 
percent are not justified.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer, supra.  The record reflects that 
the Veteran has not required frequent hospitalization for the 
disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned ratings.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun, supra.  
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to 
"staged" ratings for her service-connected bilateral knee 
chondromalacia, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
during the claims period has the bilateral knee 
chondromalacia on appeal been more disabling than as 
currently rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
thoracic spine degenerative joint disease is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia is denied.



___________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


